Name: Council Regulation (EC) No 777/94 of 29 March 1994 derogating from Regulation (EEC) No 1637/91 as regards the payment of compensation to milk producers for the reduction of reference quantities
 Type: Regulation
 Subject Matter: agricultural structures and production;  civil law;  production;  farming systems;  agricultural activity
 Date Published: nan

 No L 91 /8 Official Journal of the European Communities 8 . 4. 94 COUNCIL REGULATION (EC) No 777/94 of 29 March 1994 derogating from Regulation (EEC) No 1637/91 as regards the payment of compensation to milk producers for the reduction of reference quantities made for the possibility of derogating from Article 2 (5) of Regulation (EEC) No 1637/91 in order to re-allocate to the national programmes for the definitive discontinua ­ tion of milk production the amount remaining available under Community financing provided for the payment of compensation to all producers, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN UNION, Having reagard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Whereas Regulation (EEC) No 1637/91 (3) introduces in particular a Community scheme to finance the definitive discontinuation of milk production and provides, where certain eligibility requirements are met, for compensation to be paid after the definitive discontinuation of all milk production not later than 31 March 1992 ; whereas that Regulation contains in its Annex a financial amount per Member State ; Whereas Article 2 (5) of that Regulation provides that, in cases where the financial amounts are not entirely used up, the amounts remaining available are to be used for the payment of compensation to all of the producers whose reference quantity has been reduced ; whereas in certain Member States, this provision has prevented Community financing from continuing to be allocated to the scheme for the definitive discontinuation of milk production ; Whereas the Council , by means of Regulation (EEC) No 1560/93 amending Regulation (EEC) No 3950/92 establishing an additional levy in the milk products sector (4), allocated a contribution of ECU 40 million to the national programmes for the definitive discontinua ­ tion of milk production ; whereas the present situation requires, in several respects, that the national reserves be replenished ; whereas, as a result, provision should be Article 1 Notwithstanding the first subparagraph of Article 2 (5) of Regulation (EEC) No 1637/91 , the Member States concerned may also use the amounts remaining available to pay, in accordance with the first indent of the first subparagraph of Article 8 of Regulation (EEC) No 3950/92 and the request of interested producers, compensation the maximum amount of which that may be covered by Community financing shall be ECU 10 per 100 kilograms and per year. The quantities thus freed shall be re-allocated to the producers referred to in Article 1 of Regulation (EEC) No 1637/91 , unless they elect to receive the compensation as originally provided for in the first subparagraph of Article 2 (5) of that Regu ­ lation . Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 March 1994. For the Council The President G. MORAITIS (') OJ No C 23, 27. 1 . 1994, p. 15 . (2) Opinion delivered on 11 March 1994 (not yet published in the Official Journal). (3) OJ No L 150, 15. 6 . 1991 , p. 30 . Regulation as amended by Regulation (EEC) No 1188/92, (OJ No L 124, 9 . 5. 1992, p. 1 .). (4) OJ No L 154, 25. 6. 1993, p. 30 .